



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Prime
    Printex Ltd, 2013 ONCA 625

DATE: 20131016

DOCKET: C56980

Weiler, Gillese, Lauwers, JJ.A.

BETWEEN

Royal Bank of Canada

Respondent (Applicant)

and

Prime
    Printex Ltd., Ali Makary aka Ali Markary

and
Shahin
    Hendi

Appellant (Respondent)

Patrick Di Monte, for the appellant Shahin Hendi

C.J. Khanlarbig, for the respondent Ali Makary

Heard: October 15, 2013

On appeal from the order of Justice Geoffrey B. Morawetz
    of the Superior Court of Justice, dated March 27, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In our opinion, the appellant would have been, as conceded by the Bank,
    partially successful on appeal at least. In these circumstances, although Mr.
    Di Monte agreed to pay the Bank $3,000 in costs, we are of the opinion that the
    Bank is not entitled to any costs, and paragraph two of the draft order
    submitted for approval is deleted. We are further of the opinion that Mr.
    Makary is not entitled to any costs, no relief were sought against him and the
    settlement improved his position vis-à-vis the Bank.

[2]

On consent, the appeal is dismissed.


